


110 HR 4497 IH: Warrant Officer Aaron Walsh Stop

U.S. House of Representatives
2007-12-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4497
		IN THE HOUSE OF REPRESENTATIVES
		
			December 12, 2007
			Mr. Lincoln Davis of
			 Tennessee (for himself, Mr.
			 Shadegg, and Mr. Shuler)
			 introduced the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend title 10, United States Code, to direct the
		  Secretary of Defense to prohibit the use of gambling devices on Department of
		  Defense property.
	
	
		1.Short titleThis Act may be cited as the
			 Warrant Officer Aaron Walsh Stop
			 DOD-Sponsored Gambling Act.
		2.Directing Secretary of
			 Defense to prohibit the use of gambling devices on Department of Defense
			 property
			(a)Prohibition of
			 use of gambling devicesChapter 159 of title 10, United States
			 Code, is amended by inserting after section 2683 the following new
			 section:
				
					2683a.Prohibition
				of use of gambling devices
						(a)ProhibitionThe Secretary of Defense shall prohibit the
				use of gambling devices on property under the jurisdiction of the Department of
				Defense, except as provided in subsection (b).
						(b)Exception for
				charitable events and state lotteries
							(1)Charitable
				eventsThe Secretary of Defense shall prescribe regulations to
				allow for a waiver of subsection (a) for a limited number of temporary events
				involving gambling devices for which the proceeds are donated to an
				organization exempt from taxation under section 501(a) of the Internal Revenue
				Code of 1986.
							(2)State
				lotteriesSubsection (a) does not apply to the sale of
				State-sponsored lottery tickets on property under the jurisdiction of the
				Department of Defense if such property is located in a State where such sale is
				legal.
							(c)DefinitionsIn
				this section:
							(1)The term
				gambling device includes—
								(A)any so-called
				slot machine or any other machine or mechanical device an
				essential part of which is a drum or reel with insignia thereon, and—
									(i)which when
				operated may deliver, as the result of the application of an element of chance,
				any money or property, or
									(ii)by the operation
				of which a person may become entitled to receive, as the result of the
				application of an element of chance, any money or property;
									(B)any other machine
				or mechanical device (including electronic gambling devices, video gambling
				devices, roulette wheels, and similar devices) designed and manufactured
				primarily for use in connection with gambling, and—
									(i)which when operated may deliver, as the
				result of the application of an element of chance, any money or property,
				or
									(ii)by the operation of which a person may
				become entitled to receive, as the result of the application of an element of
				chance, any money or property; or
									(C)any subassembly or
				essential part intended to be used in connection with any such machine or
				mechanical device, but which is not attached to any such machine or mechanical
				device as a constituent part.
								(2)The term
				property under the jurisdiction of the Department of Defense
				includes commissaries, all facilities operated by the Army and Air Force
				Exchange Service, the Navy Exchange Service Command, the Navy Resale and
				Services Support Office, Marine Corps exchanges, and ships’
				stores.
							.
			(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 159
			 of such title is amended by inserting after the item related to section 2683
			 the following new item:
				
					2683a. Prohibition of the use of
				gambling devices..
				
			(c)Effective
			 DateThe prohibition in section 2683a(a) of title 10, United
			 States Code, as added by subsection (a), shall take effect not later than 6
			 months after the date of the enactment of this Act.
			
